Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000932
                                                      24-JUN-2013
                                                      10:23 AM




                         SCPW-13-0000932

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         ANTHONY JOHNSON,
                            Petitioner,

                                vs.

              MARIE LADERTA, WANDA CHONG-MENDONCA,
           and ADMINISTRATIVE DIRECTOR OF THE COURTS,
                          Respondents.


                       ORIGINAL PROCEEDING
              (ADLRO CASE NOS. 12-07002, 13-01883)

 ORDER DENYING PETITION FOR WRIT OF MANDAMUS AND/OR PROHIBITION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Anthony Johnson’s

petition for a writ of mandamus and/or prohibition, filed on May

17, 2013, and the documents attached thereto and submitted in

support thereof, it appears that petitioner’s license was revoked

at the time of his April 11, 2013 arrest (ADLRO No. 13-01883)

and, therefore, he did not have a clear and indisputable right to

an ignition interlock permit in ADLRO No. 13-01883.   See HRS §

291E-44.5(b)(1) (Supp. 2012).   In addition, petitioner has
alternative means to obtain the requested relief.    See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus and/or a writ of prohibition is an extraordinary remedy

that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested

action); State ex rel. Marsland v. Ames, 71 Haw. 304, 306, 788
P.2d 1281, 1283 (1990) (“[T]he mere fact that other remedies are

not available has never in itself been sufficient justification

for [a writ].”); Barnett v. Broderick, 84 Hawai#i 109, 111, 929
P.2d 1359, 1361 (1996) (mandamus relief is available to compel an

official to perform a duty allegedly owed to an individual only

if the individual’s claim is clear and certain, the official’s

duty is ministerial and so plainly prescribed as to be free from

doubt, and no other remedy is available).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus and/or prohibition is denied.

          DATED: Honolulu, Hawai#i, June 24, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack